DocuSign Envelope ID: 7DF2C492-9B89-41F2-A44A-623CF6C75B65
                       Case 1:20-cv-09224-VEC Document 15 Filed 12/11/20 Page 1 of 8




            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK

            SANCAK DAVARCI and​ ​JOSEPH
            CHAMBERS, ​ individually and on behalf of all              DECLARATION OF
            others similarly situated,​                                BRAD ROSENTHAL IN SUPPORT
                                                                       OF DEFENDANT’S MOTION TO
                                      Plaintiffs,                      COMPEL ARBITRATION, STRIKE
                                                                       PLAINTIFFS’ CLASS
                                 v.                                    ALLEGATIONS, AND STAY THE
                                                                       ACTION
            UBER TECHNOLOGIES, INC,

                                      Defendant.                       Civil Action No.: 20-CV-9224 (VEC)




            I, Brad Rosenthal, hereby declare and state as follows:

                      1.       I am an adult over the age of 18 and a resident of the state of California. The

                               information set forth herein is true and correct of my own personal knowledge

                               (unless otherwise stated) and if asked to testify thereto, I would do so

                               competently.

                      2.       I am currently employed by Defendant Uber Technologies, Inc. (“Uber”) as

                               Director of Strategic Operational Initiatives in which I use my previous

                               experience to create and implement new company initiatives. Prior to my current

                               role, I was employed by Uber from January 2014 through October 2018. I was

                               first employed as the Operations and Logistics Manager in Los Angeles from

                               January 2014 through mid-2014, and the Senior Operations and Logistics

                               Manager in Los Angeles from mid-2014 through December 2014. In December

                               2014, I moved to San Francisco to help work on the Company’s insurance team.

                               In May 2017, I became Head of International Vehicle Solutions. Then, starting

                               in November 2017, I was employed as Head of Business Development for
DocuSign Envelope ID: 7DF2C492-9B89-41F2-A44A-623CF6C75B65
                       Case 1:20-cv-09224-VEC Document 15 Filed 12/11/20 Page 2 of 8




                               UberHealth and I remained in that role until I left the company in October 2018.

                               I returned to Uber in my current role in November 2019.

                      3.       As a result of my positions with Uber, I have knowledge of Uber’s operations

                               and business model, including its relationship with its subsidiaries providing

                               services related to Uber’s operations. I am familiar with Uber’s record-keeping

                               procedures and requirements. I have access to Uber’s business records regarding

                               drivers, the agreements they have with Uber, and the trips they made using

                               Uber’s software applications and I have accessed those records in the ordinary

                               course of business.

                      4.       Uber is a software company that develops proprietary software to create digital

                               marketplaces that are operated through app-based platforms.

                      5.       One of Uber’s most widely known marketplaces is the Rides marketplace, which

                               matches individuals in need of local transportation (“riders”) with independent

                               transportation providers (“drivers”), who almost always operate locally near

                               their homes.

                      6.       To access the Rides marketplace, riders download Uber’s Rider App, while

                               drivers willing to provide transportation services download Uber’s ​Driver App.

                               The software in the apps enables riders and drivers to connect based on their

                               location. Using Uber’s Rider App, riders can connect with available,

                               non-federally regulated drivers nearby who ​offer a variety of transportation

                               options within their local communities. Uber’s Apps are primarily used to

                               facilitate transportation for short-distance trips ​within one of the 175 cities

                               across the United States where Uber is available. Drivers can ​license Uber’s


                                                              2
DocuSign Envelope ID: 7DF2C492-9B89-41F2-A44A-623CF6C75B65
                       Case 1:20-cv-09224-VEC Document 15 Filed 12/11/20 Page 3 of 8




                               Driver App by entering a platform access agreement (formerly referred to as a

                               license agreement or a technology services agreement). Uber does not pay

                               drivers for the rides they give to riders; riders pay drivers for the transportation

                               services they request.

                      7.       In my current role, I have personal knowledge of the process drivers must

                               complete to sign up to use Uber’s Driver App and the various documents to

                               which they must assent in order to use Uber’s Driver App. I also have access to

                               Uber’s business records reflecting the identity of drivers who use Uber’s Driver

                               App and the dates and times that drivers accept their applicable agreements.

                               These records are maintained in the regular course of Uber’s business, are

                               records of regularly conducted activity, and are updated automatically as drivers

                               agree to these documents. At the time a driver agrees to one of these documents

                               through Uber’s Driver App, an electronic receipt is generated showing that he or

                               she agreed to the document. The receipt includes a date and time stamp

                               establishing when the driver accepted the agreement.

                      8.       In order to enter into the applicable agreement and gain access to the Rides

                               marketplace, a driver must first download and log into Uber’s Driver App using

                               a unique username (the driver’s email address) and password selected by the

                               driver to create a driver account. The driver personally selects the unique

                               username and password at the time they sign up to use Uber’s Driver App, and

                               the driver’s account can only be accessed by inputting that unique username and

                               password. Also, the driver can use the reset password feature within Uber’s

                               Driver App. To reset the password, the driver would be required to input the


                                                                3
DocuSign Envelope ID: 7DF2C492-9B89-41F2-A44A-623CF6C75B65
                       Case 1:20-cv-09224-VEC Document 15 Filed 12/11/20 Page 4 of 8




                               email address associated with their account, and a link to reset their password

                               would be sent to the driver’s email address.

                      9.       Drivers who use Uber’s Driver App in New York State to provide peer-to-peer

                               (“p2p”) (also referred to as “rideshare”) transportation services outside of New

                               York City enter into an agreement with Rasier-NY, LLC (“Rasier”), a wholly

                               owned subsidiary of Uber.

                      10.      Since December 2015, drivers who use Uber’s Driver App to provide for-hire

                               transportation services within New York City enter into an agreement with Uber

                               USA, LLC, a wholly owned subsidiary of Uber. Prior to December 2015, such

                               drivers would enter into other wholly-owned subsidiaries of Uber, including

                               Uber Logistik LLC, a former subsidiary of Uber, which has since been

                               dissolved.

                      11.      Any p2p or for-hire driver who wishes to access the Rides marketplace to

                               provide transportation services since January 6, 2020 must enter into the “Uber

                               Platform Access Agreement” with Uber, or one of its affiliated entities (the

                               “January 2020 PAA”).

                      12.      Drivers are given the opportunity to enter into the applicable agreement(s) by

                               clicking a hyperlink presented on the screen within Uber’s Driver App. Drivers

                               can also view the agreement(s) from a web browser via computer and are able to

                               print and review. At the top of this screen, Uber’s Driver App states the

                               following: “Please review and agree to the documents below.” Clicking the link

                               opens the applicable agreement, which can be reviewed from beginning to end

                               on the screen by scrolling through. Drivers are free to spend as much time as


                                                               4
DocuSign Envelope ID: 7DF2C492-9B89-41F2-A44A-623CF6C75B65
                       Case 1:20-cv-09224-VEC Document 15 Filed 12/11/20 Page 5 of 8




                               they wish reviewing the applicable agreement on their smartphone. To advance

                               past the screen that contains the link to the document, the driver has to click

                               “YES, I AGREE” to the applicable agreement. After clicking “YES I AGREE,”

                               the driver is prompted to confirm acceptance a second time. On the second

                               screen, Uber’s Driver App states the following: “PLEASE CONFIRM THAT

                               YOU HAVE REVIEWED ALL THE DOCUMENTS AND AGREE TO ALL

                               THE NEW CONTRACTS.” Attached hereto as ​Exhibits A and B respectively

                               are examples of the “YES, I AGREE” screenshot and the screenshot asking to

                               confirm acceptance a second time.

                      13.      After clicking “YES, I AGREE” a second time, drivers are able to access Uber’s

                               Driver App. Drivers can view the agreement, among other ways, online through

                               http://partners.uber.com.

                      14.      Based on my review of Uber’s business records, Plaintiff Sancak Davarci, first

                               signed up to use Uber’s Driver App on or about December 5, 2015 by entering

                               into the November 10, 2014 Uber Logistik LLC Transportation Company

                               Agreement.

                      15.      For the first three years as a driver, Davarci used Uber’s Driver App to generate

                               leads for potential riders in New York City, which activity is regulated by the

                               New York City Taxi and Limousine Commission.

                      16.      On July 16, 2016, following a restructuring of certain Uber subsidiaries, and in

                               order to continue using Uber’s Driver App to provide for-hire transportation

                               services within New York City, Davarci entered into the December 10, 2015

                               Uber USA, LLC Technology Services Agreement.


                                                              5
DocuSign Envelope ID: 7DF2C492-9B89-41F2-A44A-623CF6C75B65
                       Case 1:20-cv-09224-VEC Document 15 Filed 12/11/20 Page 6 of 8




                      17.      On July 12, 2017, Davarci entered into the June 17, 2017 Rasier-NY, LLC

                               Technology      Services Agreement,    enabling him also to provide p2p

                               transportation services to riders in New York State, outside of New York City.

                               This activity is regulated as a New York State Transportation Network Company

                               service. NY Veh. & Tr. Law § 1691, ​et seq.​ A true and correct copy of the June

                               17, 2017 Rasier Technology Services Agreement accepted by Davarci is

                               attached hereto as ​Exhibit C.

                      18.      On January 8, 2020, Davarci accepted the January 2020 PAA, through Uber’s

                               Driver App, in order to continue to use the Rides marketplace to generate leads.

                               A true and correct copy of the January 2020 PAA accepted by Davarci is

                               attached hereto as ​Exhibit D.

                      19.      A true and correct copy of the electronic receipts received by Uber following

                               Davarci’s acceptance of various agreements with Uber, including the January

                               2020 PAA, maintained in the regular course of Uber’s business is attached

                               hereto as ​Exhibit E​. These receipts only could have been generated by someone

                               using Davarci’s unique username and password and hitting “YES, I AGREE”

                               twice (the same process described above) when prompted by Uber’s Driver App.

                               The date and time (UTC) shown on the receipt indicated when Davarci clicked

                               “YES, I AGREE.”

                      20.      Based on my review of Uber’s business records, Plaintiff Joseph Chambers, first

                               signed up to use Uber’s Driver App on or about July 18, 2017 by entering into

                               the June 17, 2017 Rasier Technology Services Agreement. A true and correct




                                                                6
DocuSign Envelope ID: 7DF2C492-9B89-41F2-A44A-623CF6C75B65
                       Case 1:20-cv-09224-VEC Document 15 Filed 12/11/20 Page 7 of 8




                               copy of the June 17, 2017 Rasier Technology Services Agreement accepted by

                               Chambers is attached hereto as ​Exhibit C.

                      21.      On January 9, 2020, Chambers accepted the January 2020 PAA, through Uber’s

                               Driver App, in order to continue to use the Rides marketplace to generate leads.

                               A true and correct copy of the January 2020 PAA accepted by Chambers is

                               attached hereto as ​Exhibit F.

                      22.      A true and correct copy of the electronic receipts received by Uber following

                               Chambers’s acceptance of various agreements with Uber, including the January

                               2020 PAA, maintained in the regular course of Uber’s business is attached

                               hereto as ​Exhibit G​. These receipts only could have been generated by someone

                               using Chambers’s unique username and password and hitting “YES, I AGREE”

                               twice (the same process described above) when prompted by Uber’s Driver App.

                               The date and time (UTC) shown on the receipt indicated when Chambers clicked

                               “YES, I AGREE.”

                      23.      The January 2020 PAA contains an Arbitration Provision. After accepting the

                               PAA, a driver has the opportunity to opt out of the Arbitration Provision if they

                               so desire in the manner described by the Arbitration Provision. ​See ​Exhibit D §

                               14.8; ​Exhibit F § 13.8. I have access to Uber’s business records reflecting the

                               names of those individuals who have elected to opt out of a particular

                               Arbitration Provision. These opt-out records are maintained in an electronic file

                               in the regular course of Uber’s business, and are records of Uber’s regularly

                               conducted activity of recording those individuals who have opted out of the

                               Arbitration Provision. Based on my review of these records, neither Davarci nor


                                                                7
DocuSign Envelope ID: 7DF2C492-9B89-41F2-A44A-623CF6C75B65
                       Case 1:20-cv-09224-VEC Document 15 Filed 12/11/20 Page 8 of 8




                               Chambers opted out of the Arbitration Provision contained in the January 2020

                               PAA.

                      24.      Based on my review of these records, Uber’s business records reflect that

                               thousands of drivers did, in fact, write to Uber indicating their intent to opt out

                               of one or more of the Arbitration Provisions contained in the various agreements

                               in place between Uber and those who use the Rides marketplace.

                      25.      On December 16, 2019, before he signed the 2020 PAA on January 8, 2020,

                               Davarci emailed Uber a notice expressing his intent to opt out of “the arbitration

                               provision in the Technology Services Agreement updated November 25, 2019.”

                               A true and correct copy of that email is attached hereto as ​Exhibit H​.

                      26.      I can confirm following a review of the records that Davarci never signed the

                               November 25, 2019 Rasier Technology Services Agreement. A true and correct

                               copy of the November 25, 2019 Rasier Technology Services Agreement, which

                               Davarci did ​not ​sign, is attached hereto as ​Exhibit I​.



                     I declare under the penalty of perjury under the laws of the United States and California

            that the foregoing is true and correct.
                                      10
                     Executed this ___ day of December, 2020.




                                                                      _____________________________________
                                                                      BRAD ROSENTHAL




                                                                  8
